ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-237, concluding that ATHENA D. ALSO-BROOK of EAST ORANGE, who was admitted to the bar of this *66State in 1987, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a)(gross neglect) and RPC 1.15(b)(failure to promptly deliver to client or third person any funds that client or third person is entitled to receive);
And the Court having determined from its review of the record that the appropriate discipline for respondent’s unethical conduct is a censure;
And good cause appearing;
It is ORDERED that ATHENA ALSOBROOK is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.